DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received July 27, 2021.  Claims 1-5, 7, 9, 10, 12, 13, 16-20, 22, 26, 29, 31, and 32 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	All rejections set forth under 35 U.S.C. 102a1 in the previous action are withdrawn in view of applicants’ amendment and response. 

Claims 1-5, 7, 12, 13, 16-20, 22, 29, and 31 are rejected under 35 U.S.C. 102a1 as being anticipated by Nonomura et al, US 2007/0219107.
Nonomura et al teach a skin cleansing wipe impregnated with a composition comprising 20% ethanol, 5% anionic surfactant, 1.7% sulfobetaine, pH adjusting agent, and the balance water (¶71, comparative example 1).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory. 

Claims 1-5, 12, 13, 16-20, 22, 29, and 31 are rejected under 35 U.S.C. 102a1 as being anticipated by Eggensperger et al, AU-B-71546/94.
Eggensperger et al teach a disinfecting handwash comprising 27% propanol/isopropanol, 10% anionic surfactant, 3% cocoamidopropylbetaine, lactic acid as pH adjusting agent, and the balance water (page 4, formulation A).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 10, 12, 13, 16-20, 22, 26, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Slavtcheff et al, US 2007/0066499.
Slavtcheff et al teach an aerosol cleansing composition comprising 30% surfactant including sodium cocoate (predominantly laurate), cocoamidopropyl betaine, 20% ethanol, and the balance water (¶144, first instance of example 11).  Preferred surfactants are sodium laureth sulfate (¶45), surfactants may be present in the composition in amounts as low as 20% (claim 1), and cocoamidopropyl betaine may be present in greater amounts (see example 4).  Lower amounts of surfactant in example 11 will result in the primary surfactant be present in an amount less than 10%, and so it would have been obvious to use less surfactant in example 11 with complete confidence of forming an effective cleansing composition.  The examiner maintains as it is obvious to make a cleaning composition according to the present claims, such a cleaning composition will remove biofilm to the same degree as the presently claimed invention.  With respect to a pH adjusting agent, fatty acids are present in this example, and will have at least some effect on pH.  
Applicants have traversed this rejection on the grounds the reference does not teach applicants’ combination of three ingredients.  The examiner disagrees and notes example 11 teaches the same three ingredients claimed, and it is obvious to use fewer amounts of anionic, and greater amounts of betaine, as taught by the reference.

	All remaining rejections under 35 U.S.C. 103 set forth in the previous action are withdrawn in view of applicants’ amendment and response.

Claims 1-5, 7, 9, 10, 12, 13, 16-20, 22, 26, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al, US 2013/0172415.
Vermeulen et al teach a triclosan-free antibacterial soap comprising 3.92% sodium laureth sulfate, 3.33% cocoamidopropyl betaine, additional betaine, 5.05% ethanol, lactic acid, sodium hydroxide, and the balance water (¶23, example 1).  Ethanol may be present in amounts as high as 20% (claim 1), and so it would have been obvious to use greater amounts of ethanol in example 1 with confidence of forming an effective antibacterial soap.  The examiner maintains as it is obvious to make a cleaning composition according to the present claims, such a cleaning composition will remove biofilm to the same degree as the presently claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761